DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 25, 2021. In virtue of this communication, claims 1 and 3-10 are currently patentable. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Park et al (US 20180144698 A1) in view of Matsuda (US 20040196303 A1) discloses a display device according to an exemplary embodiment includes: a display panel including a display area which includes at least one non-quadrangle edge and a plurality of pixels; and a signal controller applying spatial-temporal division processing to an image signal corresponding to a first pixel which is not included in the non-quadrangle edge and bypassing the spatial-temporal division processing to an image signal corresponding to a second pixel which is included in the non-quadrangle edge. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically An image display apparatus, comprising: a correction data generator that generates third correction data that is used for correcting display unevenness of the image display apparatus on a basis of first correction data that is used for correcting display unevenness resulting from the image display apparatus itself and second correction data that is used for correcting display unevenness resulting from an environment set for the image display apparatus; and a corrector that corrects an image signal using the third correction data, wherein the first correction data comprises data that comprises correction values used for correcting pixels that correspond to a plurality of first correction points in an image based on the image signal, wherein the second correction data comprises data that comprises correction values used for correcting pixels that correspond to second correction points in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624